         Case 1:17-cv-11930-NMG Document 109 Filed 07/18/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
COMMONWEALTH OF MASSACHUSETTS,              :
                                            :
            Plaintiff,                      :    Case No. 1:17-cv-11930-NMG
                                            :
      v.                                    :
                                            :
UNITED STATES DEPARTMENT OF                 :
HEALTH AND HUMAN SERVICES et al.,           :
                                            :
            Defendants.                     :
__________________________________________:

                    JOINT PROPOSED MERITS BRIEFING SCHEDULE

       Having conferred, the parties respectfully propose to the Court the following schedule for

merits briefing in this case:

       July 31, 2019:           Plaintiff’s motion for summary judgment

       August 30, 2019:         Defendants’ opposition brief to Plaintiff’s motion for summary
                                judgment and Defendants’ cross-motion to dismiss or for summary
                                judgment

       September 16, 2019: Plaintiffs’ reply brief in support of their motion for summary
                           judgment and opposition brief to Defendants’ cross-motion to
                           dismiss or for summary judgment

       September 30, 2019: Defendants’ reply brief in support of their cross-motion to dismiss
                           or for summary judgment

       A proposed order accompanies this joint proposed merits briefing schedule.

DATED: July 18, 2019                                 Respectfully submitted,


                                                     COMMONWEALTH OF
                                                     MASSACHUSETTS,

                                                     By its attorney,




                                                 1
Case 1:17-cv-11930-NMG Document 109 Filed 07/18/19 Page 2 of 3



                                  MAURA HEALEY
                                  ATTORNEY GENERAL


                                  /s/ Jon Burke___________________
                                  Jon Burke, BBO # 673472
                                  Jonathan B. Miller, BBO #663012
                                  Elizabeth Carnes Flynn, BBO # 687708
                                  Julia E. Kobick, BBO # 680194
                                  Assistant Attorneys General
                                  Office of the Attorney General
                                  One Ashburton Place, 20th Floor
                                  Boston, Massachusetts 02108
                                  (774) 214-4416
                                  Jonathan.burke@mass.gov

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  MICHELLE R. BENNETT
                                  Assistant Director, Federal Programs Branch

                                    /s/ Daniel Riess
                                  DANIEL RIESS (Texas Bar # 24037359)
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division
                                  1100 L Street, NW
                                  Washington, D.C. 20005
                                  Telephone: (202) 353-3098
                                  Fax: (202) 616-8460
                                  Email: Daniel.Riess@usdoj.gov
                                  Attorneys for Defendants




                              2
        Case 1:17-cv-11930-NMG Document 109 Filed 07/18/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on July 18, 2019, I caused a copy of the foregoing to be filed electronically

and that the document is available for viewing and downloading from the ECF system.

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

If any counsel of record requires a paper copy, I will cause a paper copy to be served upon them

by U.S. mail.

                                                             /s/ Daniel Riess




                                                 3
